DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s request for continued examination filed 02/10/2021.  Claims 22-24, 26-29, and 31-32 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24, 26, 28, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kong (U.S. 6,275,186 B1) in view of Allegri et al. (U.S. 2012/0232367 A1), in view of Palanki et al. (U.S. 2010/0311437 A1), in view of Tenny (U.S. 2008/0318596 A1).

Claim 22, Kong teaches:
A method for a determination of a location of a user equipment (UE) in a wireless system (Kong, Col. 1, Lines 30-36, The mobile station (MS) and the base stations (BS) are user equipment (UE).) including a plurality of nodes (Kong, Col. 1, Lines 30-36 The MS may communicate with a neighboring BS.  The MS and BS are functionally equivalent to nodes.), the method comprising: 
receiving at a locate server unit (LSU) with the wireless system including the plurality of nodes (Kong, Col. 6, Lines 21-23, The base station receiving the SIRs and TDOAs may use the signals for estimating the MS location.  The BS therefore is functionally equivalent to a locate server unit (LSU) and is a separate BS from the plurality of BSs, i.e. a separate node (see Kong, Fig. 1).) a snap-shot of signals received by the UE, the snap-shot including available reference signals in a digital format (Kong, Col. 6, Lines 21-23, The signal to interference ratios (SIR) and time differences of arrival (TDOA) are equivalent to a snap-shot of the available signals received by the UE, because they are calculated based on pilot signals received by the MS and represent the pilot signals that are received by the MS (see Kong, Col. 3, Lines 53-59).  It is noted that the location of the MS may be determined at the MS or the BS, and at the MS the signals are fed to a digital signal processor (DSP).  Thus, the SIR and TDOA data are in a digital format.); 
determining, at the LSU, the location of the UE based on the snap-shot (Kong, Col. 4, Lines 30-34, The MS location can be determined by received signals from a plurality of adjacent BS. The BS can also determine the location of the MS based on SIR and TDOA data (see Kong, Col. 6, Lines 21-23).); and 
sending the signal data to a requesting entity (Kong, Col. 6, Lines 21-23, The BS may be a requesting entity (see Kong, Col. 3, Lines 6-7).).
Kong does not specifically teach:
The locate server unit (LSU) interfaced through an application programming interface (API);
time advance (TA) measurements, position reference signals (PRS), and one or more of cell-specific reference signals (CRS), and sounding reference signals (SRS); and
sending the location to a requesting entity.
Allegri teaches:
An application programming interface (API) (Allegri, Paragraph [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Kong by integrating the teaching of an application programming interface (API) used for operating a location service, as taught by Allegri.
The motivation would be to utilize an efficient and secure communication for location tracking (see Allegri, Paragraph [0009]).
Palanki teaches:
Time advance (TA) measurements, position reference signals (PRS), and one or more of cell-specific reference signals (CRS), and sounding reference signals (SRS) (Palanki, Paragraph [0033], The UE may measure the time of arrival of the downlink signal, i.e. a time advance (TA) measurement, based on the CRS and PRS.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Kong in view of Allegri with the teaching of signals as taught by Palanki.
The motivation would be to accurately estimate a UE position (see Palanki, Paragraph [0007]).
Kong in view of Palanki does not specifically teach:
Sending the location to a requesting entity.
Tenny teaches:
Sending the location to a requesting entity (Tenny, Paragraph [0034], The base station 120 may request a position of the UE (see Tenny, Paragraph [0038]).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Kong in view of Allegri, in view of Palanki by integrating the teaching of transmitting a location estimate to the base station as taught by Tenny.


Claim 23, Kong in view of Allegri, in view of Palanki, in view of Tenny further teaches:
The available reference signals include non-positioning specific reference signals when non-positioning specific reference signals are available (Kong, Col. 4, Lines 30-34, Each pilot signal is a non-positioning specific reference signal because the MS or the BS uses the pilot signal to calculate TDOA and SIR in order to determine location.  In the combination of Kong in view of Tenny, GPS signals may not be available when the user equipment is indoors (see Tenny, Paragraph [0011]).).

Claim 24, Kong in view of Allegri, in view of Palanki, in view of Tenny further teaches:
The available reference signals determine a mode of operation of the UE within the wireless system, and wherein the snap-shot is based on the mode of operation (Kong, Col. 6, Lines 21-23, The mode of operation is the usage of calculated TDOA and SIR for determining the position of a MS.  The data collected is based on the mode of operation of utilizing the TDOA and SIR.).

Claim 26, Kong in view of Allegri, in view of Palanki, in view of Tenny further teaches:
Each node among the plurality of nodes is configured to communicate with the LSU (Kong, Fig. 1, In the example of Fig. 1, BS1 is the LSU wherein BS2-BS7 are the plurality of nodes configured to communicate with BS1.).

Claim 28, Kong in view of Allegri, in view of Palanki, in view of Tenny further teaches:
The LSU is configured to support location consistency multilateration and location consistency algorithms to generate the location (Kong, Col. 5, Lines 51-67 through Col. 6, Lines 1-23, The SIR and TDOA data that is transmitted to a BS for determining the location of an MS utilizes a plurality of multipath signals from neighboring BSs.  The plurality of SIRs and TDOAs from the plurality of neighboring BSs is functionally equivalent to a consistent multilateration because the plurality of SIRs and TDOAs are used to determine the location of the MS.  Therefore, the calculating of the position of the MS by either the MS itself or the BS that receives the data is functionally equivalent to a consistency algorithm for ensuring that the multipath signals received by the MS do not result is false data.).

Claim 31, Kong in view of Allegri, in view of Palanki, in view of Tenny further teaches:
The snap-shot is in one of a time domain, a frequency domain, and a resource element (Kong, Col. 6, Lines 21-23, A resource element is interpreted as a resource utilized for determining the location of the UE.  The signal to interference ratios (SIR) and time differences of arrival (TDOA) are thus resource elements for determining the location of the UE.).

Claim 32, Kong in view of Allegri, in view of Palanki, in view of Tenny further teaches:
The snap-shot is further based on network parameters including one or more of hearability, throughput, compatibility, and emitter IDs (Kong, Col. 6, Lines 21-23, The signal to interference ratios (SIR) and time differences of arrival (TDOA) represent both throughput and compatibility because the values of the SIR and TDOA are determined by throughput and the collection of the SIR and TDOA indicates that the devices are compatible with each other.).

Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kong (U.S. 6,275,186 B1) in view of Allegri et al. (U.S. 2012/0232367 A1), in view of Palanki et al. (U.S. .

Claim 27, Kong in view of Allegri, in view of Palanki, in view of Tenny does not specifically teach:
The wireless system further includes an E-SMLC server configured to communicate with the LSU.
Siomina teaches:
The wireless system further includes an E-SMLC server configured to communicate with the network (Siomina, Paragraph [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Kong in view of Allegri, in view of Palanki, in view of Tenny, by integrating the teaching of an E-SMLC as taught by Siomina.
The motivation would be to utilize the E-SMLC for processing information from different sources to compute the UE position using conventional approaches (see Siomina, Paragraph [0076]).

Claim 29, Kong in view of Allegri, in view of Palanki, in view of Tenny does not specifically teach:
The wireless system includes functionality of one or more of a SUPL server, an E-SMLC server, and a LCS (LoCation Services) system, and wherein determining includes using one or more of the SUPL server, the E-SMLC server, and the LCS (LoCation Services) system to determine the location of the UE.
Siomina teaches:
The wireless system includes functionality of an E-SMLC server, and wherein determining includes using the E-SMLC server to determine the location of the UE (Siomina, Paragraph [0076]).

The motivation would be to utilize the E-SMLC for processing information from different sources to compute the UE position using conventional approaches (see Siomina, Paragraph [0076]).

Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). The Applicant argues that the Allegri reference itself does not teach "receiving at a locate server unit (LSU) interfaced through an application program interface (API) with the wireless system".  The current rejection, however, explicitly recites that the Kong reference teaches the locating of the UE through a base station BS, which is functionally equivalent to Applicant’s claimed locate server unit (LSU) (see Kong, Col. 6, Lines 21-23), but does not teach that the base station is programmed via an application programming interface (API).  The Allegri reference was introduced to teach an application programming interface (API).  Therefore, the combination of Kong in view of Allegri teach "receiving at a locate server unit (LSU) interfaced through an application program interface (API) with the wireless system".  The rejection above does not explicitly state that the Allegri reference teaches a locate server unit (LSU), however, Applicant argues on Pages 4-5 that the Allegri reference alone does not teach “receiving at a locate server unit (LSU) interfaced through an application program interface (API) with the wireless system”, whereas the rejection is based on a combination of Kong in view of Allegri, in view of Palanki, in view of Tenny, as disclosed in the rejection above.  Furthermore, in 
The Applicant further argues on Page 6 that the LSU is part of a hybrid extension of a standard cellular communication network.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims do not explicitly or inherently recite the aspects of the Applicant’s argued hybrid extension.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.